DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asmanis et al. (US PGPub No. 2015/0222366 A1), hereinafter referred to as ASMANIS.

Consider Claim 1,  
ASMANIS teaches a system comprising: 
a memory device (ASMANIS, e.g., ¶0067, memory stores necessary tasks.); and 
a processing device operatively coupled with a first host system and a second host system via a physical host interface, the processing device further operatively coupled with the memory device (ASMANIS, e.g., ¶0068, processor executes necessary tasks; Fig 4, shows input stream (two left-most arrows) interfacing with the compositer at what is considered a physical interface.), the processing device to perform operations comprising: 
receiving first data from the first host system via the physical host interface (ASMANIS, e.g., Fig 3:324;¶0034, input signal may correspond to two (i.e., including a first) signals from some computing device (i.e., host system). Notably, first signals are generated via a system for generating first signals of the computing device (i.e., a first host system).); 
receiving second data from the second host system (ASMANIS, e.g., Fig 3:324;¶0034, input signal may correspond to two (i.e., including a second) signals from some computing device (i.e., host system). Notably, second signals are generated via a system for generating second signals of the computing device (i.e., a second host system).); and
generating a composite signal that represents both the first data received from the first host system and the second data received from the second host system, the composite signal comprising a series of signal pulses at multiple levels, a first level and a second level in the multiple levels representing values in the first data received from the first host system, a third level and a fourth level in the multiple levels representing values in the second data received from the second host system (ASMANIS, e.g., ¶0031, two NRZ signals (e.g., having two levels each) are combined into a composite signal having multiple levels.).
ASMANI describes providing a composite signal to a computer (ASMANIS, e.g., ¶0066), but fails to specifically describe providing a composite signal to the memory device.  However, the examiner takes official notice of the fact that the concept of memory devices on a network, prior to the effective filing date of the claimed invention were ubiquitous in the art.  It would have been obvious to modify the system of ASMANI to send data to memory devices because it allows for storage of data and is notoriously well-known in the art.

Consider Claim 2,  
ASMANIS further teaches wherein 
receiving the first data from the first host system comprises receiving a first pulse amplitude modulated signal from the first host system that represents the first data; values in the first data are represented in the first pulse amplitude modulated signal by signal pulses at the first level and the second level (ASMANIS, e.g., Fig 2A(DA);¶0031, input signals may be NRZ signals wherein the two levels of the NRZ signal may be considered to correspond to a first level and second level.); 
receiving the second data from the second host system comprises receiving a second pulse amplitude modulated signal from the second host system that represents the second data; and modulated signal by signal pulses at the third level and the fourth level (ASMANIS, e.g., Fig 2A(DB);¶0031, input signals may be NRZ signals wherein the two levels of the NRZ signal may be considered to correspond to a third level and fourth level.).

Consider Claim 3,  
ASMANIS further teaches wherein generating the composite signal comprises combining the first and second pulse amplitude modulated signals (ASMANIS, e.g., Fig 2A;¶0029, DA and DB are encoded into a PAM-4 (i.e., composite) signal.).

Consider Claim 7,  
ASMANIS further teaches wherein: the first level corresponds to a first value in the first data received from the first host system; the second level corresponds to a second value in the first data received from the first host system (ASMANI, e.g., ¶0029-0031, DA is a NRZ signal (i.e., having what may be considered a first level and a second level);Fig 2A, shows plural values for signal.); the third level corresponds to the first value in the second data received from the second host system; and the fourth level corresponds to the second value in the second data received from the second host system (ASMANI, e.g., ¶0029-0031, DA is a NRZ signal (i.e., having what may be considered a third level and a fourth level);Fig 2A, shows plural values for signal.).

Consider Claim 8,  
ASMANIS teaches a method comprising: 
receiving, by a processing device operatively coupled with a first host system and a second host system via a physical host interface, first data from the first host system to provide to a memory device (ASMANIS, e.g., Fig 3:324;¶0034, input signal may correspond to two (i.e., including a first) signals from some computing device (i.e., host system); Fig 4, shows input stream (two left-most arrows) interfacing with the compositer at what is considered a physical interface. Notably, first signals are generated via a system for generating first signals of the computing device (i.e., a first host system).); 
receiving, by the processing device, second data, via the physical host interface, from the second host system to provide to the memory device (ASMANIS, e.g., Fig 3:324;¶0034, input signal may correspond to two (i.e., including a second) signals from some computing device (i.e., host system). Notably, second signals are generated via a system for generating second signals of the computing device (i.e., a second host system).); 
generating a composite signal that represents both the first data received from the first host system and the second data received from the second host system, the composite signal comprising a series of signal pulses at multiple levels, a first level and a second level in the multiple levels representing values in the first data received from the first host system, a third level and a fourth level in the multiple levels representing values in the second data received from the second host system (ASMANIS, e.g., ¶0031, two NRZ signals (e.g., having two levels each) are combined into a composite signal having multiple levels.); and 
ASMANI describes providing a composite signal to a computer (ASMANIS, e.g., ¶0066), but fails to specifically describe providing a composite signal to the memory device.  However, the examiner takes official notice of the fact that the concept of memory devices on a network, prior to the effective filing date of the claimed invention were ubiquitous in the art.  It would have been obvious to modify the system of ASMANI to send data to memory devices because it allows for storage of data and is notoriously well-known in the art.

Consider Claim 9,  
ASMANIS further teaches wherein receiving the first data from the first host system comprises receiving a first pulse amplitude modulated signal from the first host system that represents the first data; values in the first data are represented in the first pulse amplitude modulated signal by signal pulses at the first level and the second level (ASMANIS, e.g., Fig 2A(DA);¶0031, input signals may be NRZ signals wherein the two levels of the NRZ signal may be considered to correspond to a first level and second level.); receiving the second data from the second host system comprises receiving a second pulse amplitude modulated signal from the second host system that represents the second data; and modulated signal by signal pulses at the third level and the fourth level (ASMANIS, e.g., Fig 2A(DB);¶0031, input signals may be NRZ signals wherein the two levels of the NRZ signal may be considered to correspond to a third level and fourth level.).

Consider Claim 10,  
ASMANIS further teaches wherein generating the composite signal comprises combining the first and second pulse amplitude modulated signals (ASMANIS, e.g., Fig 2A;¶0029, DA and DB are encoded into a PAM-4 (i.e., composite) signal.).

Consider Claim 13,  
ASMANIS further teaches wherein: the first level corresponds to a first value in the first data received from the first host system: the second level corresponds to a second value in the first data received from the first host system (ASMANI, e.g., ¶0029-0031, DA is a NRZ signal (i.e., having what may be considered a first level and a second level);Fig 2A, shows plural values for signal.); the third level corresponds to the first value in the second data received from the second host system; and the fourth level corresponds to the second value in the second data received from the second host system (ASMANI, e.g., ¶0029-0031, DB is a NRZ signal (i.e., having what may be considered a third level and a fourth level);Fig 2A, shows plural values for signal.).

Consider Claim 14,  
ASMANIS further teaches wherein the composite signal further comprises signal pulses at a fifth level and a sixth level representing values from third data received from a third host system (ASMANIS, e.g., ¶0046-0047, combined signal (PAM-N) may be more than two NRZ signals (i.e., a third NRZ having what may be considered fifth and sixth levels).).

Consider Claim 15,  
ASMANI teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device operatively coupled with a first host system and a second host system via a physical host interface (ASMANIS, e.g., Fig 4, shows input stream (two left-most arrows) interfacing with the compositer at what is considered a physical interface., configure the processing device to perform operations comprising: 
receiving, via the physical host interface, first data from the first host system to provide to a memory device (ASMANIS, e.g., Fig 3:324;¶0034, input signal may correspond to two (i.e., including a first) signals from some computing device (i.e., host system). Notably, first signals are generated via a system for generating first signals of the computing device (i.e., a first host system).); 
receiving, via the physical host interface, second data from the second host system to provide to the memory device (ASMANIS, e.g., Fig 3:324;¶0034, input signal may correspond to two (i.e., including a second) signals from some computing device (i.e., host system). Notably, second signals are generated via a system for generating second signals of the computing device (i.e., a second host system).); 
combining the first data and the second data to generate a composite signal that represents both the first data received from the first host system and the second data received from the second host system, the composite signal comprising a series of signal pulses at multiple levels, a first level and a second level in the multiple levels representing values in the first data received from the first host system, a third level and a fourth level in the multiple levels representing values in the second data received from the second host system (ASMANIS, e.g., ¶0031, two NRZ signals (e.g., having two levels each) are combined into a composite signal having multiple levels:Fig 2A/B.); and 
ASMANI describes transmitting a composite signal to a computer (ASMANIS, e.g., ¶0066), but fails to specifically describe transmitting a composite signal to the memory device.  However, the examiner takes official notice of the fact that the concept of memory devices on a network, prior to the effective filing date of the claimed invention were ubiquitous in the art.  It would have been obvious to modify the system of ASMANI to send data to memory devices because it allows for storage of data and is notoriously well-known in the art.

Consider Claim 16,  
ASMANIS further teaches wherein receiving the first data from the first host system comprises receiving a first pulse amplitude modulated signal from the first host system that represents the first data; values in the first data are represented in the first pulse amplitude modulated signal by signal pulses at the first level and the second level (ASMANIS, e.g., Fig 2A(DA);¶0031, input signals may be NRZ signals wherein the two levels of the NRZ signal may be considered to correspond to a first level and second level.); receiving the second data from the second host system comprises receiving a second pulse amplitude modulated signal from the second host system that represents the second data; and modulated signal by signal pulses at the third level and the fourth level (ASMANIS, e.g., Fig 2A(DB);¶0031, input signals may be NRZ signals wherein the two levels of the NRZ signal may be considered to correspond to a third level and fourth level.).

Consider Claim 17,  
ASMANI further teaches wherein generating the composite signal comprises combining the first and second pulse amplitude modulated signals (ASMANIS, e.g., Fig 2A;¶0029, DA and DB are encoded into a PAM-4 (i.e., composite) signal.).

Consider Claim 20,  
ASMANIS further teaches herein: the first level represents a value of 0 in the first data received from the first host system; the second level represents a value of 1 in the first data received from the first host system; the third level represents a value of 0 in the second data received from the second host system; and the fourth level represents a value of 1 in the second data received from the second host system (ASMANIS, e.g., Fig 2A, shows 0 and 1 association for DA and DB.).

Claims 4-6, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ASMANIS in view of Wey et al. (US PGPub No. 2018/0332373 A1), hereinafter referred to as WEY.

Consider Claim 4,  
ASMANIS teaches the system of claim 3, above, and further describes wherein combining the first pulse amplitude modulated signal and second pulse amplitude modulated signal comprises encoding them into a single PAM-4 signal (ASMANIS, e.g., ¶0031), but fails to describe wherein the combination involves time division multiplexing the first pulse amplitude modulated signal and second pulse amplitude modulated signal.  WEY describes systems and methods for improving throughput in optical networks and is considered analogous prior art.  WEY does describe time division multiplexing a first pulse amplitude modulated signal and a second pulse amplitude modulated signal (WEY, e.g., ¶0031-0034, TDM frame may include multiple PAM signals.).  It would have been obvious to modify the transmission mechanisms of ASMANIS to incorporate the TDM methods of WEY because it improves system performance and efficiency by intelligently allocating capacity by dynamically configuring both time and modulation formats (WEY, e.g., ¶0019).

Consider Claim 5,  
ASMANIS teaches the system of claim 1, above, and further teaches wherein: the operations further comprise: generating a first signal based on the first data using the first level and the second level (ASMANIS, e.g., ¶0031, received NRZ signals (e.g., DA)  were previously generated.); and generating a second signal based on the second data using the third level and the fourth level (ASMANIS, e.g., ¶0031, received NRZ signals were previously generated.), but fails to describe wherein the generating of the composite signal comprises time division multiplexing the first signal and the second signal. WEY describes systems and methods for improving throughput in optical networks and is considered analogous prior art.  WEY does describe wherein the generating of the composite signal comprises time division multiplexing the first signal and the second signal (WEY, e.g., ¶0031-0034, TDM frame may include multiple PAM signals.).  It would have been obvious to modify the transmission mechanisms of ASMANIS to incorporate the TDM methods of WEY because it improves system performance and efficiency by intelligently allocating capacity by dynamically configuring both time and modulation formats (WEY, e.g., ¶0019).

Consider Claim 6,  
The system of ASMANIS and WEY, as combined, further teaches wherein: values in the first data are represented in the first signal by signal pulses at the first level and the second level (ASMANI, e.g., ¶0029-0031, DA is a NRZ signal (i.e., having what may be considered a first level and a second level).); and values in the second data are represented in the second signal by signal pulses at the third level and the fourth level (ASMANI, e.g., ¶0029-0031, DB is a NRZ signal (i.e., having what may be considered a third level and a fourth level).).

Consider Claim 11,  
ASMANIS teaches the method of claim 8, above, further comprising: 
generating a first signal based on the first data using the first level and second level (ASMANIS, e.g., ¶0031, received NRZ signals (e.g., DA)  were previously generated.); and 
generating a second signal based on the second data using the third level and the fourth level (ASMANIS, e.g., ¶0031, received NRZ signals (e.g., DB)  were previously generated.) , but fails to describe wherein the generating of the composite signal comprises time division multiplexing the first signal and the second signal. WEY describes systems and methods for improving throughput in optical networks and is considered analogous prior art.  WEY does describe wherein the generating of the composite signal comprises time division multiplexing the first signal and the second signal (WEY, e.g., ¶0031-0034, TDM frame may include multiple PAM signals.).  It would have been obvious to modify the transmission mechanisms of ASMANIS to incorporate the TDM methods of WEY because it improves system performance and efficiency by intelligently allocating capacity by dynamically configuring both time and modulation formats (WEY, e.g., ¶0019).

Consider Claim 12,  
The system of ASMANIS and WEY, as combined, further teaches wherein: the first data is represented in the first signal by signal pulses at the first level and the second level (ASMANI, e.g., ¶0029-0031, DA is a NRZ signal (i.e., having what may be considered a first level and a second level).); and the second data is represented in the second signal by signal pulses at the third level and the fourth level (ASMANI, e.g., ¶0029-0031, DB is a NRZ signal (i.e., having what may be considered a third level and a fourth level).).



Consider Claim 18,  
ASMANIS teaches the computer-readable storage medium of claim 17, above, and further discloses wherein combining the first pulse amplitude modulated signal and second pulse amplitude modulated signal encoding them into a single PAM-4 signal (ASMANIS, e.g., ¶0031), but fails to describe wherein the combination involves time division multiplexing the first pulse amplitude modulated signal and second pulse amplitude modulated signal.  WEY describes systems and methods for improving throughput in optical networks and is considered analogous prior art.  WEY does describe time division multiplexing a first pulse amplitude modulated signal and a second pulse amplitude modulated signal (WEY, e.g., ¶0031-0034, TDM frame may include multiple PAM signals.).  It would have been obvious to modify the transmission mechanisms of ASMANIS to incorporate the TDM methods of WEY because it improves system performance and efficiency by intelligently allocating capacity by dynamically configuring both time and modulation formats (WEY, e.g., ¶0019).

Consider Claim 19,  
ASMANIS teaches the computer-readable storage medium of claim 15, above, and further teaches wherein: 
the operations further comprise: 
generating a first signal based on the first data using the first level and second level (ASMANIS, e.g., ¶0031, received NRZ signals (e.g., DA)  were previously generated.); and 
generating a second signal based on the second data using the third level and the fourth level (ASMANIS, e.g., ¶0031, received NRZ signals (e.g., DB)  were previously generated.) , but fails to describe wherein the generating of the composite signal comprises time division multiplexing the first signal and the second signal. WEY describes systems and methods for improving throughput in optical networks and is considered analogous prior art.  WEY does describe wherein the generating of the composite signal comprises time division multiplexing the first signal and the second signal (WEY, e.g., ¶0031-0034, TDM frame may include multiple PAM signals.).  It would have been obvious to modify the transmission mechanisms of ASMANIS to incorporate the TDM methods of WEY because it improves system performance and efficiency by intelligently allocating capacity by dynamically configuring both time and modulation formats (WEY, e.g., ¶0019).

Response to Arguments






Applicant's arguments filed 24JUN2022 have been fully considered but they are not persuasive.
[A] Re: multiple host systems
	The applicant argues that the cited art fails to teach wherein the data is received by a processing device from multiple host systems.  The claims do not define the structure of a host and, further, it is entirely unclear how the source of the signal is relevant to the structure or methods of the claimed memory sub-system.  However, given the breadth of the claimed host and its sole function of providing a signal it is determined that the prior art does teach these elements by describing plural signal inputs received from a computing device (see, e.g., ASMANIS:Fig 4;¶0034).  As described in the rejections above, the mechanisms for generating the two or more signals representing two different pieces of information (ASMANIS, e.g., ¶0034) may be considered the result of first and second information generation systems of one or more hosts: a first host system for generating first data and a second host system for generating second data. For at least these reasons, the applicant’s arguments are not persuasive.
	Any arguments not explicitly addressed in this section are considered fully addressed in the corresponding updates to citations and rationale provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137